Citation Nr: 1225475	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for the residuals of a right shoulder disability (major), evaluated as 10 percent disabling prior to December 8, 2007, and as 20 percent disabling thereafter.  

(The issues of entitlement to an initial rating beyond 10 percent for a left shoulder/hands disorder, entitlement to an increased evaluation for a cervical spine disorder, currently evaluated as 20 percent disabling, entitlement to an initial rating beyond 30 percent for major depression and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) are the subject of a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1986 to April 1990, and from October 2000 to January 2001. 

This matter is on appeal to the Board of Veterans' Appeals (Board) from a rating decision of March 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In October 2007 January 2009, and September 2010, the Board remanded the claim for additional development. 

In August 2007, the Veteran presented testimony before the Board at the Chicago RO; a transcript of that hearing was produced and has been included in the claims folder for review. 

In October 2007, January 2009, and September 2010, the case was remanded for further developmemt.  The case has been returned to the Board and is ready for further review.  

During the course of this appeal, the issues of entitlement to an initial rating beyond 10 percent for a left shoulder/hands disorder, entitlement to an increased evaluation for a cervical spine disorder, currently evaluated as 20 percent disabling, entitlement to an initial rating beyond 30 percent for major depression and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) were appealed to the Board and are the subject of a separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran seeks a higher evaluation for his service-connected right shoulder disability.  As pointed out by the veteran's representative in his May 2012 argument, the Veteran has not been recently examined for his right shoulder disorder.  The representative has also stated that the Veteran's disorder has worsened.   Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's disorder.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  This was not addressed on the Veteran's last VA examination.  Thus a remand to have the Veteran reexamined is necessary.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner also should state whether the Veteran's service-connected right shoulder disability is manifested by limitation of motion of the right arm at shoulder level, midway between the right side and shoulder level, or limited to 25 degrees from the right side.  

The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

Additionally, the physician should note whether there is any evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).

The physician should also indicate whether there is any malunion, nonunion (with or without loose movement), or dislocation of the clavicle or scapula.   
 
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


